Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
3.	Objection is made to claim 1, because within line 6, a comma should be placed between “monoalcohols” and “diols”.
4.	Claims 3, 5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In view of the amendment to claim 1 with respect to the low content of free NCO groups, it is unclear how the ratios within claims 3 and 5 that allow for the presence of an excess of isocyanate groups yield the claimed content of free NCO groups.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.    Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lomoelder et al. (US 2015/0191625 A1) in view of Blume et al. (US 2016/0289251 A1).
	Lomoelder et al. disclose two component coating compositions comprising an adduct of an isocyanatosilane and a hydroxyl functional reactant (reference component C) and a catalyst (reference component D).  See abstract and paragraphs [0056]-[0067] and [0078].  Within paragraph [0063], a most preferred content of free NCO groups is disclosed as being less than 0.01 weight percent.
7.	Though the primary reference fails to disclose alkylammonium halide catalysts and discloses a quantity range of the adduct that encompasses values below as well as within the claimed range, the following positions are taken.  Firstly, alkylammonium halide catalysts were known to catalyze the reaction of the silane group at the time of invention, as evidenced by the teachings within paragraphs [0031] and [0032] of Blume et al.  Therefore, one of ordinary skill would have found it obvious to use this known catalyst for promoting the reaction of silane groups as the catalyst of the primary reference.  Secondly, the position is taken that it would have been obvious to operate .
8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choffat et al. (US 2015/0166859 A1) in view of Blume et al. (US 2016/0289251 A1).  
	Choffat et al. disclose coating compositions comprising an adduct of an isocyanatosilane and a hydroxyl functional reactant (reference second embodiment) and a catalyst, wherein it is taught that the composition preferably does not contain tin catalysts.  See abstract and paragraphs [0064]-[0069], [0074], [0075], [0092], [0094], [0110], and [0115].  Within paragraph [0064], it is disclosed that the isocyanatosilane is reacted with the polymer having reactive end groups, such as hydroxyl groups, at a stoichiometric ratio of 1:1 or at a ratio allowing for an excess of the groups reactive with the isocyanate groups.  The position is taken that at such ratios, one would reasonably expect to obtain an adduct having the claimed content of free NCO groups.  This position is further reinforced by the teachings within paragraph [0033], wherein an adduct, though produced from the reaction of a polyurethane having isocyanate groups with an active hydrogen functional silane, is produced at a ratio of isocyanate groups to active hydrogen groups, such that it is completely free from isocyanate groups.
9.	Though the primary reference fails to disclose alkylammonium halide catalysts and discloses a quantity range of the adduct that is below that claimed, the following positions are taken.  Firstly, alkylammonium halide catalysts were known to catalyze the reaction of the silane group at the time of invention, as evidenced by the teachings within paragraphs [0031] and [0032] of Blume et al.  Therefore, one of ordinary skill 
10.	Applicants’ response of September 22, 2021 has been considered; however, it is insufficient to overcome the prior art rejections.  Firstly, the examiner has explained how each of the primary references satisfy the claimed free NCO group content.  Secondly, the examiner has considered the 37 CFR 1.132 declaration filed September 22, 2021; however, it is considered to be deficient, because (1) the claims are not commensurate in scope with the showings within the declaration and (2) it is not seen that the relied upon comparative showings within the declaration are adequately representative of the relied on teachings within the primary references.  For example, the nonanediol species of the declaration is not adequately representative of the polymer species of Choffat et al.   Regarding (1), it has been held that the claims must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  Even a cursory review of Sample J within the declaration reveals that it is of far more limited scope than the scope of the claims.  Furthermore, the examples with respect to .   
11.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765